Citation Nr: 9916635	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  91-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
hiatal hernia with gastroesophageal reflux.  

2.  Entitlement to an increased (compensable) evaluation for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
August 1966, and December 1975 to March 1990.  

This appeal arose from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO denied the veteran's claim for 
an increased (compensable) evaluation for prostatitis.  
Entitlement to service connection for prostatitis was 
established in September 1967.  

Entitlement to service connection was denied for hiatal 
hernia but entitlement to service connection was granted for 
esophageal reflux, and hearing loss, each evaluated as 
noncompensable.  Subsequently, hiatal hernia and esophageal 
reflux were treated as one disorder.  

This appeal was remanded before by the Board of Veterans' 
Appeals (Board) in January 1992, October 1994, and March 
1997.  The case has been returned to the Board for appellate 
review.  

In accordance with the recent Court decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), issues one and two on the 
cover page of this decision were rephrased.  

The claim for entitlement to an initial compensable 
evaluation for hearing loss is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The service-connected hiatal hernia with gastroesophageal 
reflux is manifested by pyrosis and regurgitation but not 
considerable impairment of health.  

2.  No clinical objective manifestations of prostatitis have 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for hiatal hernia with gastroesophageal reflux 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7346 (1998).  

2.  The criteria for an increased (compensable) evaluation 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.115a, Diagnostic 
Code 7527 (effective prior to February 17, 1994); 38 C.F.R. 
§ 4.115b; Diagnostic Code 7527; 59 Fed. Reg. 2523-2529 (Jan. 
18, 1994) (effective February 17, 1994 and prior to October 
8, 1994); 38 C.F.R. § 4.115b; Diagnostic Code 7527; 59 Fed. 
Reg. 46339 (Sep. 8, 1994) (effective October 8, 1994). 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hiatal Hernia

At the time of his service retirement examination, the 
veteran reported a history of hiatal hernia.  It was noted 
that he took Mylanta for relief of esophageal reflux.  His 
weight was 191 pounds.  

The veteran underwent a VA examination in May 1990.  The 
veteran reported a constant upset stomach.  There was no 
history of chest pain given, but he did report shoulder pain.  
On examination, the veteran weighed 192 pounds.  This was 
listed as his maximum weight in the last year.  There was no 
abdominal guarding or other abnormality.  Stool was guaiac 
negative.  Diagnoses included possible gastritis and/or 
reflux esophagitis.  A gastrointestinal consultation was 
recommended.  


An upper gastrointestinal series (upper GI)  showed a minimal 
amount of esophageal reflux.  There was no evidence of hiatal 
hernia.  There were also stomach findings possibly consistent 
with gastritis.  

Non-VA medical records from 1990 to 1992 were received.  
During a visit with a non-VA physician in December 1990, a 
history of gastritis/hiatal hernia with reflux was diagnosed.  
Examination of the abdomen was negative.  There was some 
suggestion that there was rectal bleeding, but no indication 
of melena.  

The veteran was seen in April 1991 for chest tightness into 
the left shoulder and arm.  Various diagnoses were considered 
including reflux esophagitis.  Neither nitroglycerin, nor a 
"GI cocktail" provided relief.  

The veteran underwent VA compensation examinations by a non-
VA physician in July and August 1992.  

In July 1992 the veteran reported numerous symptoms including 
neck pain radiating to the upper symptoms and hands and 
headaches with nausea and vomiting.  On examination there was 
no anemia.  His weight was 202 pounds.  The mouth and throat 
were normal, as was the abdomen.  There was no history or 
finding of weight loss, anemia, hematemesis, melena, 
dysphagia, pyrosis, or regurgitation.  

Headache symptoms were felt to be suggestive of migraines.  
Upper extremity pain was felt to be radiating from the neck.  
Peripheral neuropathy and a cerebrovascular accident were 
also suspected.  There was no indication that arm pain, 
nausea or vomiting were due to a hiatal hernia.  During a 
rheumatologic consultation the veteran weighed 203 pounds.  
The evaluation resulted in a diagnosis of degenerative joint 
and/or disc disease of the neck.  


In August 1992, the veteran reported multiple complaints 
including neck pain, pain in the upper extremities, and 
substernal tightness for 10 years.  On examination the 
veteran was obese.  Diagnoses included hypertensive 
cardiovascular disease, chest pain, remote possibility of 
angina, possibility of rheumatoid arthritis, cervical 
degenerative disc disease with a possibility of herniation 
and severe anxiety tension.  There was no diagnosis of hiatal 
hernia and no findings of vomiting, material weight loss, 
hematemesis, melena, epigastric distress, pyrosis, or 
regurgitation.  

On VA examination of the heart in July 1993 the veteran 
reported epigastric pain that he attributed to a hiatal 
hernia.  He denied chest pain.  He reported that he had a 
suspected myocardial infarction in the past that was not 
confirmed.  After examination the assessment was history of 
chest pain but cardiac etiology is not clear.  Further 
evaluation was felt to be warranted.  

The veteran underwent VA examinations in October 1993.  On 
examination of the heart it was noted that the veteran had a 
six-year history of chest pain in the military, and that a 
workup had shown that chest pain was related to esophageal 
spasm, esophageal reflux, and a hiatal hernia.  As for his 
current complaints, the veteran denied current chest pain.  
He reportedly would use mild antacids occasionally for 
symptoms of reflux.  After examination, the examiner 
concluded only that the veteran had peripheral vascular 
disease and an electrocardiogram consistent with a probable 
myocardial infarction.  

In consultative examinations by non-VA physicians the veteran 
reported headache with nausea and vomiting.  The doctor found 
cervical disc disease with pain radiating to the arms, 
symptoms of neuropathy or entrapment in the upper 
extremities, and clinical evidence of left sided ischemic 
cerebrovascular disease.  There was no indication that 
nausea, vomiting, or arm pain was related to hiatal hernia.  

Non-VA records from 1994 to 1996 were obtained.  The veteran 
was treated for a large number of disabilities, including 
angina, neck pain and upper extremity pain, and headaches.  

In connection with headaches, the veteran reported some 
nausea and vomiting.  These symptoms were never related to a 
hiatal hernia or gastroesophageal reflux.  The veteran did 
report some chest and arm pain, but this was likewise never 
associated by treatment providers with the service-connected 
hiatal hernia.  Rather it was characterized as angina.  Upper 
extremity symptoms were also associated with a neck disorder.  
The veteran was also treated for colon polyps, a rectal mass, 
and hemorrhoids.  He did complain of some bright red blood 
per the rectum.  There was no showing of melena, and the 
rectal blood was never associated with a hiatal hernia.  

The outpatient treatment records showed no finding or 
complaint of weight loss, hematemesis, melena, dysphagia, 
pyrosis, or regurgitation.  

In August 1997 the veteran underwent a series of VA 
examinations.  On ear, nose and throat examination, 
examination of the larynx showed evidence of bilateral reflux 
or regurgitation with some vocal cord changes.  Pepcid was 
prescribed.  

On examination of the esophagus it was noted that a hiatal 
hernia with found on an upper GI study in 1988.  The veteran 
reported a history of heartburn or pyrosis.  He reported that 
in the past he used Mylanta, but was currently taking Tums, 
Rolaids and a tablet he thought was Pepcid.  The examiner 
conducted a physical examination, which was normal.  No 
severe problem was noted.  The examiner stated that the 
veteran was continuing to have symptoms and was using 
constant medication.  

VA outpatient treatment records were received.  A pain clinic 
evaluation from October 1997 showed that the veteran did not 
have dysphagia, nausea or hematemesis.  He also denied bright 
red blood per rectum.  In the report, under the heading 
"Heart," it was noted that the veteran reported 
"occasional angina" controlled with Nitroglycerin.  

The veteran was seen for neck and shoulder pain in October 
1997.  He was to undergo physical therapy.  The pain was not 
related to hiatal hernia.  

Prostatitis

On VA examination in June 1990, there was a 30-gram prostate 
with a left lobe slightly larger than on the right.  There 
was no showing of increased frequency, pain, tenesmus or 
other findings.  Urine testing was normal.  

The veteran was seen in December 1990 by a private physician 
for multiple problems including a history of hemorrhoids.  
The prostate was basically normal.  

In September 1991 the veteran reported that his prostate was 
bothering him.  He reported some increased dysuria, and a 
decreased stream.  It was noted that he had had the same 
problem before.  He did not want a rectal examination, 
preferring to be treated empirically.  The doctor noted that 
he refused a rectal examination despite urinary symptoms.  
The assessment was complaints consistent with prostatitis 
with prior history of prostatitis.  Cipro was prescribed.  He 
agreed to a digital examination if he did not show 
improvement in 48 to 72 hours.  

Later that month it was noted that the veteran was taking 
Ciprofloxacin for his prostate and that his symptomatology 
was resolved.  The assessment was history of prostatitis 
stabilized on Cipro.  The examined only advised him to finish 
the Cipro.  

In a June 1993 statement, the veteran reported that in 
relation to his refusal to undergo a rectal examination, he 
was treated with antibiotics and his pain was relieved.  

In July 1995 the veteran had a polypoid mass in the rectum 
excised.  A rectal examination was done.  No abnormality of 
the prostate was noted in the examination report.  

An examination of the rectum and anus was performed in April 
1996.  Aside from some hemorrhoidal tags the examination was 
normal.  

The veteran underwent a series of VA examinations in August 
1997.  On examination of his prostate, the veteran reported 
two flare-ups of symptoms per year including peroneal and 
suprapubic discomfort, significant dysuria and urinary 
urgency.  He stated that these symptoms usually respond to 
antibiotics and resolve within a couple of weeks.  He denied 
lethargy, weakness, anorexia, and weight gain.  The veteran 
reported six times daytime frequency and two times nocturia.  
He reported intermittent hesitancy and adequate force of 
stream but reportedly would have dysuria 15 percent of the 
time or so.  He denied incontinence.  He also denied any 
surgery on the urinary tract.  He felt that his bladder would 
empty completely.  He stated that he had waxing and waning 
erectile dysfunction.  There were no positive examination 
findings and the examiner noted that no catheterization was 
deemed needed.  

During a pain clinic evaluation from October 1997 the veteran 
denied dysuria, hesitancy or hematuria.  Examination of the 
abdomen was deferred.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  

For application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

A 60 percent evaluation is assigned for a hiatal hernia where 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  

Where there is persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain productive of considerable 
impairment of health, a 30 percent rating is assigned.  A 10 
percent rating is appropriate where there are two or more of 
the symptoms for a 30 percent evaluation but of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).  

New regulations were issued revising the diagnostic criteria 
for rating genitourinary disorders effective February 17, 
1994.  59 Fed. Reg. 2527 (Jan. 18, 1994).  Additional changes 
were made effective October 8, 1994;  59 Fed. Reg. 46339 
(Sept. 8, 1994).  Where a regulation changes after the claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version of the 
regulation more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the current version of 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, injuries, infections, hypertrophy or postoperative 
residuals may be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

Voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding.  

Where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent rating is assigned.  Where the symptoms require 
the wearing of absorbent materials that must be changed 2 to 
4 times per day, a 40 percent evaluation is assigned.  Where 
the symptoms require the wearing of absorbent materials which 
must be changed less than 2 times per day, a 20 percent 
evaluation is appropriate.  

Where there is a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night, a 40 
percent evaluation is assigned.  

Where there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night, a 
20 evaluation is awarded.  Where there is daytime voiding 
interval between two and three hours, or awakening to void 
two times per night, a 10 evaluation is assigned.  

In cases of obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization , a 30 
evaluation is provided.  Where there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following, a 10 percent evaluation is appropriate: 

1. Post void residuals greater than 150 cc;
2. Uroflowmetry;  markedly diminished peak flow rate (less 
than 10 cc/sec);
3. Recurrent urinary tract infections secondary to 
obstruction;  or
4. Stricture disease requiring periodic dilatation every 2 to 
3 months.  

Where there is obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
a 0 percent rating is assigned.  

Where there is a urinary tract infection with poor renal 
function, the disorder is rated as renal dysfunction.  
Otherwise, where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or continuous intensive management, a 30 
percent evaluation is provided.  Where the symptoms require 
long-term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management, the appropriate evaluation 
is 10 percent. 

The prior regulations stated that for prostate gland 
injuries, infections, hypertrophy or postoperative residuals, 
where incontinence would exist, requiring constant wearing of 
an appliance, a 60 percent evaluation would be assigned.  
Where the condition was severe with urination intervals of 1 
hour or less, contracted bladder, a 40 percent evaluation 
would be assigned.  With moderately severe findings including 
diurnal and nocturnal frequency with pain and tenesmus, a 20 
percent evaluation would be assigned.  



Where there were moderate symptoms including pyuria with 
diurnal and nocturnal frequency, a 10 percent evaluation 
would be assigned.  Mild symptoms were rated as 
noncompensable.  38 C.F.R. § 4.115a, Diagnostic Code 7527.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim;  no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran's 
claim has been remanded multiple times for evaluation of the 
veteran's disabilities.  A large number of medical records 
have been obtained and multiple VA examinations have been 
provided.  



Hiatal Hernia with Gastroesophageal Reflux

A review of the postservice treatment records and VA 
examination findings reveals that the criteria for a 10 
percent evaluation for hiatal hernia have been met.  The 
veteran has shown evidence of heartburn with regurgitation.  
The veteran has also shown nausea, vomiting, and chest and 
upper extremity pain.  However, these symptoms have been 
sufficiently disassociated from his hiatal hernia.  Chest and 
upper extremity pain have been associated with angina and 
cervical spine disease.  Nausea and vomiting have been 
associated with headaches.  

A higher evaluation of 30 percent is not supported by the 
evidence of record because there is no evidence that veteran 
has had frequently recurrent disabling attacks of symptoms 
productive of considerable impairment of health.  The veteran 
has had little treatment for his hiatal hernia and reflux, 
and he controls his symptoms with Pepcid over the counter 
remedies such as Tums and Mylanta.  As noted before some of 
the symptoms that are criteria for the 30 percent evaluation 
have been shown to be due to the veteran's other health 
problems.  The veteran has not shown criteria indicative of 
more severe case such as dysphagia, material weight loss, 
hematemesis, melena or anemia, and a VA examiner determined 
that there was no severe impairment from the disorder.  

The Board has considered the application of the Fenderson 
case.  Based on the cited regulations, and the facts of 
record, the Board concludes that the criteria for an 
evaluation in excess of 10 percent have not been met at any 
time after service.  The preponderance of the evidence is 
against the claim;  therefore the benefit of the doubt rule 
has no application.  See 38 C.F.R. §§ 3.102, 4.3;  Gilbert.  

Prostatitis

A review of the prior rating decisions and statements of the 
case show that the RO has considered both new and old 
criteria for prostatitis.  Whether under old or new criteria, 
the Board finds that a compensable evaluation is not 
established.  

Records show complaints consistent with prostatitis, 
specifically, increased dysuria (pain or difficulty with 
urination) and a decreased stream in 1991.  However, the 
veteran refused rectal examination so it could not be 
determined whether there was any abnormality of the prostate 
at the time.  The symptoms reportedly resolved after 
treatment with Cipro.  

Between 1991 and 1997, despite the presence in the claims 
folder of voluminous records of treatment for a large number 
of medical disorders, there is no evidence of any 
genitourinary symptoms, or any prostatitis.  

When the veteran was examined most recently in August 1997, 
he reported several symptoms including dysuria, urgency, 
hesitancy, and frequency/nocturia.  He stated that he would 
have intermittent hesitancy and dysuria about 15 percent of 
the time with two flare-ups per year of symptoms including 
significant dysuria and urinary urgency.  He also reported 
six times daytime frequency and two times nocturia.  
Notwithstanding this report, there were no positive 
examination findings and the examiner noted that no 
catheterization was needed.  The veteran told the examiner 
that he felt his bladder would empty completely. 

While there is a subjective report of some urgency, there has 
been no evidence that the service connected prostatitis 
requires the veteran to wear absorbent materials which must 
be changed less than 2 times per day.  No catheterization was 
felt to be necessary by the VA examiner.  

The veteran reported semiannual bouts of significant dysuria 
with dysuria and hesitancy otherwise occurring 15 percent of 
the time.  However, there is no evidence that the veteran had 
marked symptomatology.  In any event, the veteran felt that 
his bladder was emptying completely, and there is no evidence 
of record of recurrent urinary tract infections secondary to 
obstruction or of stricture disease.  There is no evidence 
that dilation has ever been required.  There is no evidence 
that the veteran has had recurrent urinary tract infections 
requiring long term drug therapy, hospitalizations or 
intermittent intensive management.  

There are no records showing such treatment, and the veteran 
has not asserted any regular or periodic intensive management 
of urinary tract infections.  It is noted that when he was 
seen for pain clinic evaluation in October 1997, two months 
after the August 1997 examination, he denied any dysuria or 
hesitancy.  

The veteran did report to the VA examiner a daytime voiding 
interval between two and three hours (six times a day) and 
awakening to void two times per night.  However, this is the 
only report of increased frequency/nocturia and there have 
been no objective findings consistent with the account.  

With regard to the prior criteria, there has been no showing 
of incontinence or bladder contraction.  The veteran has not 
been shown to have moderately severe or even moderate 
findings.  As noted above there is no objective evidence 
supporting the claim on VA examination of diurnal or 
nocturnal frequency, and there is no evidence that the 
frequency was accompanied by pain, tenesmus (painful spasms) 
or pyuria (pus in the urine).  

VA may not rely on its own unsubstantiated medical judgment.  
See Thurber v. Brown, 5 Vet. App. 119, 122 (1993);  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Given the lack of 
medical evidence of record, the Board is constrained to find 
that the criteria for an increased evaluation have not been 
met.  The preponderance of the evidence is against a grant.  
The evidence is not in equipoise and therefore the benefit of 
the doubt rule is not applicable.  


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for a hiatal hernia with gastroesophageal reflux is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to an increased (compensable) evaluation for 
prostatitis is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

New regulations were issued revising the diagnostic criteria 
for evaluating hearing loss effective June 10, 1999. 64 Fed. 
Reg. 25202, (May 11, 1999).  Where a regulation changes after 
the claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the RO has not considered the veteran's claim under both 
prior and revised criteria, the appeal must be remanded to 
the RO.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  


To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
issue of entitlement to an initial compensable evaluation for 
hearing loss pending a remand of the case to the RO for 
further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
audiological examination of the veteran 
in order to determine the extent of 
severity of the service-connected hearing 
loss.  Any indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the claims file in 
this regard.  Copies of prior and current 
diagnostic criteria must be provided for 
review by the examiner.  Any opinions 
expressed as to the severity of bilateral 
hearing loss must be accompanied by a 
complete rationale.


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss with consideration 
of all applicable laws and regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

